DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Agent Tanya Arenson on 21 July 2022.
The application has been amended as follows: 

25. (Canceled)

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Choi et al. (“Phosphoramidate end labeling of inorganic polyphosphates: facile manipulation of polyphosphate for investigating and modulating its biological activites,” 16 November 2010, cited in IDS filed 23 June 2022) discloses a method of detecting polyphosphate in a sample (abstract), comprising: 
a) contacting a sample comprising polyphosphate with an agent that inhibits binding of said polyphosphate in said sample (Unreacted polyp was then removed by two 10 min washes with 2 M LiCl…) (p. 9936, col. 1, para. 2); 
b) contacting said sample with a solid support coated in a polymer under conditions such that said polyphosphate binds to said polymer (EDAC was employed to covalently react long-chain polyP with polyetheyleneimine that had been coated onto polystyrene coagulometer cuvettes) (p. 9940, col. 1, para. 1); 
c) washing said solid support (Wells were washed twice with 2 M LiCl and then twice with water) (p. 9936, col. 2, para. 1); 
d) contacting said solid support with a polyphosphate binding protein under conditions such that said polyphosphate binding protein binds to polyphosphate (Binding of Thrombin, Kallikrein, Factor XIa, or Factor VIIa to Microplate-Immobilized PolyP) (p. 9936, col. 2, para. 3); and 
e) quantifying the level of polyphosphate binding protein bound to said polyphosphate (Bound factor XIa, kallikrein, thrombin, or factor VIIa was detected by quantifying initial rates of hydrolysis of S-2366, S-2322, Spectrozyme TH, or Spectrozyme fVIIa, respectively, and the single-site ligand binding equation was fitted to the data by nonlinear regression using Prism) (p. 9936, col. 2, para. 3).
However, the prior art neither teaches nor fairly suggests a method according to claim 1 comprising c) washing said solid support to remove proteins in said sample, nor a step a) comprising proteins in a sample; nor a method according to claim 2 comprising a step a) contacting a sample comprising polyphosphate with an agent that inhibits binding of said polyphosphate to proteins in said sample and a known amount of labeled polyphosphate. 
While the ISA Written Opinion dated 16 July 2018 cites Qiagen (US 2014/0227712) (both cited in the IDS filed 23 June 2022) as providing obviousness to one of ordinary skill in the art at the before the effective filing date of the claimed invention to apply the method of Choi to a sample comprising proteins (blood) (see Written Opinion, Supplemental Box), the obviousness interpretation of Choi in view of Qiagen is improper as it is a hindsight analysis and one which implies it would have been obvious to modify Choi such that it includes sample components that are not fairly taught nor suggested in Choi to begin with. Additionally, Qiagen may discloses relevant and related subject matter, but is silent on a motivation to one with ordinary skill in the art to modify Choi such that the sample further comprises proteins and washing the solid support to remove said proteins and therefore makes an obviousness argument unconvincing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797